--------------------------------------------------------------------------------

Exhibit 10.46
 
CAMERON INTERNATIONAL CORPORATION


Annual Award Agreement – Deferred Stock Units


AWARD AGREEMENT made as of May___, 2014 (the “Grant Date), between Cameron
International Corporation, a Delaware corporation (the “Company”), and
__________________ (the “Director”).


1.            Grant of Deferred Stock Units.  Subject to the provisions of this
Award Agreement and pursuant to the provisions of the Company’s Equity Incentive
Plan (the “Plan”), the Company hereby grants to the Director __________ deferred
stock units (“DSUs”).


2.            Terms Subject to the Plan.  This Award Agreement is subject to,
and governed by, the provisions of the Plan, and, unless the context requires
otherwise, terms used herein shall have the same meaning as in the Plan.  In the
event of a conflict between the provisions of the Plan and this Award Agreement,
the Plan shall control.


3.            DSU Account.  The Company shall credit to a bookkeeping account
(the “Account”) maintained by the Company for the Director’s benefit the DSUs,
each of which shall be deemed to be the equivalent of one Share.  Whenever any
cash dividends are declared on the Shares, on the date such dividend is paid,
the Company will credit to the Account a number of additional DSUs equal to the
result of dividing (i) the product of the total number of DSUs credited to the
Account on the record date for such dividend and the per Share amount of such
dividend by (ii) the Fair Market Value of one Share on the date such dividend is
paid by the Company to the holders of Shares.  The additional DSUs shall be or
become vested to the same extent as the DSUs that resulted in the crediting of
such additional DSUs.


4.            Vesting.
 
(a)  During the period following the Grant Date, the DSUs shall vest according
to the schedule set out in the “Notice of Grant of Award” of the DSUs.  The DSUs
shall become vested with respect to 25% of the DSUs as of the end of each
3-month period following May ____, 2014 unless the end of the fourth 3-month
period occurs after the 2015 stockholder meeting in which case the final 25%
will vest the day prior to such meeting.


(b) In the event of a Change in Control (as defined in Appendix A (the “Change
in Control”)),  any unvested DSUs granted pursuant to this grant shall become
fully vested upon the occurrence of the Change in Control, provided the Director
is then serving as a director of the Company.


(c)  In the event of the Director’s death or Disability while serving on the
Board, all of the DSUs granted pursuant to this grant shall become fully
vested.  “Disability” for the purposes of this Agreement, shall mean that the
Director is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve months.
 

--------------------------------------------------------------------------------

5.            Cessation of Service.  In the event the Director ceases to serve
as a director of the Company, other than as a result of death or Disability, any
DSUs that were not yet vested on the date of such cessation of service shall be
immediately forfeited.


6.            Forfeiture upon Engaging in Detrimental Activities.  If, at any
time prior to the first anniversary of when the Director ceases service as a
director of the Company for any reason, the Director engages in any activity in
competition with any activity of the Company, or inimical, contrary or harmful
to the interests of the Company, including, but not limited to: (i) conduct
related to the Director’s service as a director of the Company for which either
criminal or civil penalties against the Director may be sought, (ii) material
violation of the Company’s policies, or (iii) disclosure or misuse of any
confidential information or material concerning the Company, then (A) the DSUs
shall be forfeited effective as of the date on which the Director enters into
such activity, and (B) the Director shall within ten (10) after written notice
from the Company return to the Company the Shares paid by the Company to the
Director with respect to the DSUs and, if the Director has previously sold all
or a portion of the Shares paid to the Director by the Company, the Director
shall pay the proceeds of such sale to the Company.


7.            Payment of DSUs.  The Company shall make a payment to the Director
of vested DSUs as provided in Section 8 upon the earliest of (i) the Director’s
cessation of service as a director of the Company for any reason, including
death or Disability, (ii) May ___, 2017, or (iii) a Change in Control (the
“Payment Date”).


The Director may elect to change the payment event set forth in part (ii) of the
preceding paragraph by written notice to the Company at least 12 months prior to
the applicable payment event, provided that the new payment event is at least
five years after the previously applicable payment event.


8.            Form of Payment.  Payments pursuant to Section 6 shall be made in
Shares equal to the number of vested DSUs.  Payment shall be made as soon as
practicable after the applicable payment event, but in no event later than 30
days after the date of the applicable payment event.


9.            Beneficiary.  In the event of the Director’s death prior to
payment of the DSUs granted hereby, payment shall be made to the last
beneficiary designated in writing that is received by the Company prior to the
Director’s death or, if no designated beneficiary survives the Director, such
payment shall be made to the Director’s estate.


10.         Source of Payments.  The Director’s right to receive payment under
this Agreement shall be an unfunded entitlement and shall be an unsecured claim
against the general assets of the Company.  The Director has only the status of
a general unsecured creditor hereunder, and this Agreement constitutes only a
promise by the Company to pay the number of DSUs vested on the Payment Date.


11.          Nontransferability.  In no event shall DSUs granted hereunder be
voluntarily or involuntarily sold, pledged, assigned or transferred by the
Director other than: (i) by will or the laws of descent and distribution; or
(ii) pursuant to the qualified domestic relations order (as defined by the
Internal Revenue Code); or (iii) by transfer by a Director to a member of the
Director’s Immediate Family, or to a partnership or limited liability company
whose only partners or shareholders are the Director and members of his
Immediate Family.  However, any grant transferred shall continue to be subject
to all terms and conditions contained in the Agreement.  “Immediate Family” mean
the spouse, children or grandchildren of the Director.
 
2

--------------------------------------------------------------------------------

12.         Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be delivered personally or by mailing the same by
registered or certified mail postage prepaid, to the other party.  Notice given
by mail shall be deemed delivered at the time and on the date the same is
postmarked.


Notices to the Company should be addressed to:


Cameron International Corporation
1333 West Loop South, Suite 1700
Houston, Texas 77027
Attention:  Corporate Secretary


Notices to the Director should be addressed to the Director at the Director’s
address as it appears on the Company’s records.  The Company or the Director may
by writing to the other party, designate a different address for notices.


13.              Successors and Assigns.  This Agreement shall inure to the
benefit of and be binding upon the heirs, legatees, distributees, executors and
administrators of the Director and the successors and assigns of the Company.


14.               Governing Law; Venue.  All questions concerning the validity,
construction and effect of this Award Agreement shall be governed by the laws of
the State of Delaware, without reference to principles of conflict of laws.  Any
dispute concerning this Agreement will be resolved exclusively in the state or
federal courts in Harris County, Texas, and the Director agrees to exclusive
venue and jurisdiction in such courts as a condition of receiving these DSUs.


15.               Entire Agreement; Modification.  This Agreement and the Plan
constitute the entire agreement between the parties relative to the subject
matter hereof, and supersede all proposals, written or oral, and all other
communications between the parties relating to the subject matter of this
Agreement.  This Agreement may be modified, amended or rescinded only by a
written agreement executed by both parties.


16.               Compliance with Section 409A of the Code. This Agreement is
intended to comply and shall be administered in a manner that is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent.  Payment under this Agreement shall be made in a
manner that will comply with Section 409A of the Code, including regulations or
other guidance issued with respect thereto, except as otherwise determined by
the Committee.  Any provision of this Agreement that would cause the payment or
settlement thereof to fail to satisfy Section 409A of the Code shall be amended
to comply with Section 409A of the Code on a timely basis, which may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under Section 409A of the Code.


17.         Severability.  The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision.
 
3

--------------------------------------------------------------------------------

APPENDIX A


“Change in Control” for the purposes of this Agreement, shall mean the earliest
date on which:



(i) any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s
outstanding voting securities, other than through the purchase of voting
securities directly from the Company through a private placement; or




(ii) individuals who constitute the Board on the date hereof (the “Incumbent
Board”) cease for any reason to constitute at least a majority thereof, provided
that any person becoming a director subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least two-thirds of the directors comprising the Incumbent Board
shall from and after such election be deemed to be a member of the Incumbent
Board; or




(iii) a merger or consolidation involving the Company or its stock, or an
acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company unless, immediately following such transaction at least 50% of
the then outstanding voting securities of the surviving or resulting corporation
or entity will be (or is) then beneficially owned, directly or indirectly, by
all or substantially of the individuals and entities who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
transaction (treating, for purposes of determining whether the 50% test is met,
any ownership of the voting securities of the surviving or resulting corporation
or entity that results from a stockholder’s ownership of the stock of, or their
ownership interest in, the corporation or other entity with which the Company is
merged or consolidated as not owned by persons who were beneficial owners of the
Company’s outstanding voting securities immediately prior to the transaction);
or




(iv) all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (a) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (b) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.



Anything else in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred by virtue of any transaction which
results in the Director, or a group of Persons which includes the Director,
acquiring 20% or more of either the combined voting power of the Company’s
outstanding voting securities or the voting securities of any other corporation
or entity which acquires all or substantially all of the assets of the Company,
whether by way of merger, consolidation, sale of such assets or otherwise.


Anything in this definition to the contrary notwithstanding, no Change in
Control shall be deemed to have occurred unless such event constitutes an event
specified in Code Section 409A(2)(A)(v) and the Treasury Regulations promulgated
thereunder.
 
 
4

--------------------------------------------------------------------------------